NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted April 21, 2015* 
                                  Decided April 22, 2015 
                                               
                                           Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          JOHN DANIEL TINDER, Circuit Judge 
 
No. 15‐1117 
 
BODIE WITZLIB,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Eastern District of 
                                                  Wisconsin. 
      v.                                           
                                                  No. 15‐C‐07 
KATHY DAVIS and JAMES JUEDS,                       
      Defendants‐Appellees.                       William C. Griesbach, 
                                                  Chief Judge. 
 

                                        O R D E R 

        Bodie Witzlib appeals the dismissal of his complaint under 42 U.S.C. § 1983 
alleging a violation of the Double Jeopardy Clause in connection with his license being 
suspended twice for the same traffic incident. The district court dismissed the complaint 
for failure to state a claim. We affirm.   

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐1117                                                                           Page 2 
 
       Witzlib alleges that a Wisconsin police officer pulled him over for speeding in 
2011 and issued him two municipal tickets, one for driving with a suspended license and 
another for driving with an expired registration. A local traffic court assessed a fine for 
each ticket, but Witzlib refused to pay either fine. He alleges that one ticket was 
forwarded to the Wisconsin Department of Transportation, resulting in his license being 
suspended for two years. After this suspension ended, Witzlib alleges, the defendants 
forwarded the second ticket to the Department, resulting in another two‐year 
suspension.   

       Witzlib filed a federal lawsuit challenging the second two‐year suspension as a 
successive punishment for the same offense punished by the first suspension; he named 
the judge and clerk of the traffic court as defendants. The district court screened the 
complaint, see 28 U.S.C. § 1915(e)(2)(B)(ii), and dismissed it for failure to state a claim 
because Witzlib’s traffic offenses are civil infractions, and double jeopardy does not 
apply to civil proceedings.   

       On appeal Witzlib disputes the conclusion that double jeopardy does not apply 
and maintains that his case is criminal in nature, not civil. But even if we assume his 
offense to be criminal, he cannot allege that his double‐jeopardy rights have been 
violated. Double jeopardy “protects only against the imposition of multiple criminal 
punishments for the same offense.” Hudson v. United States, 522 U.S. 93, 99 (1997) 
(internal citations omitted); see United States v. Van Waeyenberghe, 481 F.3d 951, 958 
(7th Cir. 2007). The punishments imposed on Witzlib were based on two separate 
offenses—driving with a suspended license and driving with an expired registration. 
See Blockburger v. United States, 284 U.S. 299, 304 (1932); United States v. Taylor, 777 F.3d 
434, 439 (7th Cir. 2015). Thus, the Double Jeopardy Clause would not prohibit Witzlib’s 
successive punishments.   

       In his appellate appendix, Witzlib includes a motion for appointment of counsel. 
But Witzlib has not shown that he “made reasonable efforts to retain counsel” or has 
“been effectively precluded from making such efforts.” See Pruitt v. Mote, 503 F.3d 647, 
654 (7th Cir. 2007). The motion is denied.   

         We have reviewed Witzlib’s remaining contentions, and none has merit. 

                                                                                 AFFIRMED.